Title: James Savage to Thomas Jefferson, 21 December 1814
From: Savage, James
To: Jefferson, Thomas


          Sir, Boston  21 Decr. 1814
          by the hands of my friend, Geo: Ticknor Esqr. who is honoured with letters of introduction to you, I have the pleasure of forwarding the first volume of State Papers, published by Thos: B. Wait & sons. Those gentlemen, having engaged me to assist their publication, have desired me to acknowledge with due respect the letter of 25 Septr. last, in which you kindly communicated the information and advice, of which they were in want.
          On examination of the volume, I think your Excellency will observe that a very large part of its contents are not contained in the pages of the National Intelligencer. Much difficulty occurred in the search for some of the papers; and of one, the message of 6 Decr. 1805, referred to in p. 268 the copy could not be obtained until last week. It will appear in the Second volume, which will be ready for delivery in a fortnight. Of that and the Succeeding volumes a copy will, with your permission, be forwarded, as they successively issue from the press.
          With sentiments of high respect, I remain,
          Sir, your obedient servantJames Savage
        